Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2237
                        Lower Tribunal No. 16-5585
                           ________________


                       Pablo Alejandro Buttice,
                                  Appellant,

                                     vs.

                       Carolina Julieta Rainer,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Marcia Del Rey, Judge.

      Cristobal D. Padron & Assoc. P.A., and Cristobal D. Padron, for
appellant.

     Filler Rodriguez, LLP, and Catherine M. Rodriguez, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2